Case 1:20-cr-00631-AKH Document 85 Filed 01/07/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-- e+ = = x
UNITED STATES OF AMERICA :

= Ve 20 Cr.
KENNETH SPEARMAN, et al.,

Defendants.
mi Gore GE Se oe eo Ce oe oe LS ee 5

ALVIN K. HELLERSTEIN, District Judge:

WHEREAS, due to the ongoing COVID-1
Court anticipates holding additional conferen

remotely, and

WHEREAS it is logistically impossib
conference at which all defendants are presen
the defendants are detained at different faci
one of those facilities cannot provide for al
detained there to appear simultaneously at on

Tt 18 ORDERED that counsel for all
notified in advance of each conference in thi

each conference unless excused by the Court;

[Proposed] ORDER

 

631 (AKH)

9 pandemic, the

ces in this case

le to hold a remote
t because some of
lities, and because

l defendants

=!

ool

conference,

defendants be

il

5 case and attend

 

 
Case 1:20-cr-00631-AKH Document 85 Filed 01/07/21 Page 2 of 2

It is further ORDERED that, if the |/Court is unable to
arrange for the appearance of a detained deféndant at a
conference, counsel for that defendant shall Jappear at the
conference and promptly obtain a transcript of the conference
and provide or read the transcript to the deffendant, and
promptly raise any objections or requests foy further

information of said detained defendant.

Dated: New York, New York

January ue 2021 JY) J, Vib Ae

fe <=

 

-
wal

HON. ALVIN K. HELLERSTEIN
UNITED STATES UYISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
